 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    DAVID ROBERT THOMPSON,                            Case No. 2:17-cv-02932-RFB-GWF
12                       Petitioner,                    ORDER
13           v.
14    BRIAN WILLIAMS,
15                       Respondents.
16

17          Petitioner has filed a motion for substitution of attorneys (ECF No. 21). Both parties have

18   filed a stipulation (ECF No. 22). Good cause appearing;

19          IT THEREFORE IS ORDERED that the motion for substitution of attorneys (ECF No.

20   21) is GRANTED. The representation of petitioner by the Federal Public Defender is

21   TERMINATED.

22          IT FURTHER IS ORDERED that petitioner's stipulation (ECF No. 22) is granted.

23   Petitioner will have sixty (60) days from the date of entry of this order either to move for leave to

24   file a third amended petition or to move to stay the action pending resolution of his state-court

25   proceedings.

26          DATED: May 6, 2019.
27                                                                 ______________________________
                                                                   RICHARD F. BOULWARE, II
28                                                                 United States District Judge
                                                        1
